raised claims new and different from those raised in his previous petition. 2
                See NRS 34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was
                procedurally barred absent a demonstration of good cause and actual
                prejudice.      See   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. NRS
                34.800(2).
                             In an attempt to demonstrate good cause, appellant claimed
                that he did not have access to his entire case file or the complete trial
                transcripts when he filed his first petition. This good-cause claim was
                previously raised and rejected by this court in Viray v. State, Docket No.
                54255 (Order of Affirmance, May 7, 2010), and the doctrine of law of the
                case prevents further litigation of this issue.   See Hall v. State, 91 Nev.
314, 315-16, 535 P.2d 797, 798-99 (1975). Therefore, the district court did
                not err in denying this good-cause claim.
                             In an attempt to overcome the procedural bars and the
                presumption of prejudice to the State, appellant claimed that he was
                actually innocent. Appellant failed to demonstrate actual innocence
                because he failed to show that "it is more likely than not that no
                reasonable juror would have convicted him in light of. . . new evidence."
                Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34

                            v. State, Docket No. 54255 (Order of Affirmance, May 7,
                      2 Viray
                2010); Viray v. State, Docket No. 47804 (Order of Affirmance, June 1,
                2007).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920,
                922 (1996). We therefore conclude that the district court did not err in
                denying appellant's petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                  Hardesty




                                                                                J.



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Benjardi Batucan Viray
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A